UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GENESIS BEY,
                           Plaintiff,
                    -against-                                        19-CV-5013 (CM)

TROUTMAN & SANDERS, LLP; and HOBBS                               ORDER OF DISMISSAL
INCORPORATED,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this civil action under the Hobbs Act, 18 U.S.C.

§ 1951(b)(2), a criminal statute. He alleges that Defendants prevented him from engaging in

interstate commerce. By order dated June 11, 2019, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis. For the following reasons, the

Court dismisses the action for failure to state a claim.

                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
                                          BACKGROUND

        Plaintiff, a New York resident, brings this action against Troutman & Sanders LLP

(Troutman), a New York law firm, and Hobbs Incorporated (Hobbs), a building design firm in

the New York area. He claims that his “private right to move the commercial activity of [his]

estate is being obstructed by the listed corporate entities.” (Compl. at 2.) He alleges that he has

        a recording from a representative from Hobbs . . . stating that
        Troutman . . . copywrite [sic] [his] corporate 25 years ago. This proves both
        companies have been profiting using the energy of this estate. The Hobbs
        Corporate has a 100 million dollar lein [sic] as well as a 500,000 copywrite for
        each use of the Hobbs surname.

(Id. at 5.) Plaintiff also alleges that “this crime has resulted in creating the situation of

homelessness for [him].” (Id. at 6.) He requests mediation to resolve the issue or a jury trial to

prove his case.

                                            DISCUSSION

        Plaintiff seeks this Court’s intervention in his dispute with Defendants, claiming that they

violated a criminal statute. But Plaintiff cannot initiate the arrest and prosecution of any

individual or entity in this Court because “the decision to prosecute is solely within the discretion

of the prosecutor.” Leeke v. Timmerman, 454 U.S. 83, 87 (1981). Nor can Plaintiff direct

prosecuting attorneys to initiate a criminal proceeding against Defendants, because prosecutors

possess discretionary authority to bring criminal actions, and they are “immune from control or

interference by citizen or court.” Conn. Action Now, Inc. v. Roberts Plating Co., 457 F.2d 81, 87

(2d Cir. 1972).

        Plaintiff also cannot bring a private right of action under the Hobbs Act. See, e.g.,

Campbell v. Austin Air Sys., Ltd., 423 F. Supp. 2d 61, 72 (W.D.N.Y. 2005) (noting that “federal

courts have consistently found that the Hobbs Act does not support a private cause of action”);




                                                    2
John’s Insulation, Inc. v. Siska Const. Co., 774 F. Supp. 156, 163 (S.D.N.Y. 1991) (noting that

“[t]here is no implied private cause of action under the Hobbs Act”).

       To the extent Plaintiff seeks to bring an action under the civil provision of the

Racketeering Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. § 1961(c), he fails to

state a claim that Defendants acted as an enterprise or engaged in any racketeering activity. To

state a civil RICO claim, Plaintiff must plead that he was injured by “(1) conduct (2) of an

enterprise (3) through a pattern (4) of racketeering activity.” See Sedima, S.P.R.L. v. Imrex Co.,

473 U.S. 479, 496 (1985). The complaint does not suggest that any such activity took place.

       Accordingly, the Court dismisses Plaintiff’s complaint, brought under the Hobbs Act, for

failure to state a claim. See 28 U.S.C § 1915(e)(2)(B)(ii).

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint, filed in forma pauperis

under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court denies as moot Plaintiff’s request to add additional parties (ECF No. 13).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                 3
       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   July 8, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               4
